UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
LI NEUROSCIENCE SPECIALISTS on
assignment of Fumi O.,

                          Plaintiff,                         MEMORANDUM AND ORDER
                                                             17-CV-06572
        - against -


BLUE CROSS BLUE SHIELD OF
MASSACHUSETTS,

                           Defendant.
---------------------------------------------------------x
GLASSER, Senior United States District Judge:

        Plaintiff LI Neuroscience Specialists (“Plaintiff”), as assignee of its patient Fumi O.

(“Insured”), brought this action against Defendant Blue Cross Blue Shield of Massachusetts

(“BCBS” or “Defendant”) to recover insurance benefits pursuant to the Employee Retirement

Income Security Act of 1974 (“ERISA”). (ECF No. 1, “Compl.”). Pending before the Court is

Defendant’s motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure

for lack of standing and timeliness. (ECF No. 14). For the reasons explained below, Defendant’s

motion is GRANTED.

                                               BACKGROUND

        Plaintiff is a healthcare provider located in Suffolk County, New York. (Compl. ¶ 1). One

of its patients, the Insured, obtained health coverage through a self-funded health benefit plan

sponsored by National Grid (“NG Plan”), which used BCBS as its third-party administrator. (ECF

No. 11-2 at ¶ 4). The NG Plan does not offer any out-of-network coverage with an exception for

“emergency medical care” or “urgent care” within the meaning of ERISA. (ECF No. 14-3 at 1, 9,

16-17, 23, 62). The Plan’s 100-page benefit description provides:



                                                         1
        Assignment of Benefits
        You cannot assign any benefit or monies due from this health plan to any person,
        corporation, or other organization without Blue Cross and Blue Shield’s written
        consent. Any assignment by you will be void. Assignment means the transfer of
        your rights to the benefits provided by this health plan to another person or
        organization. There is one exception. If Medicaid has already paid the health care
        provider, you can assign your benefits to Medicaid.

        Time Limit for Legal Action
        Before you pursue a legal action against Blue Cross and Blue Shield for any claim
        under this health plan, you must complete the Blue Cross and Blue Shield internal
        formal grievance review . . . . If, after you complete the grievance review, you
        choose to bring a legal action against Blue Cross and Blue Shield, you must bring
        this action within two years after the cause of action arises. For example, if you are
        filing a legal action because you were denied a service or you were denied a claim
        for coverage from this health plan, you will lose your right to bring a legal action
        against Blue Cross and Blue Shield unless you file your action within two years
        after the date of the decision of the final internal appeal or the service or claim
        denial.

(Id. at 60, 63).

        On October 10, 2012, the Insured went to the emergency room due to progressively

worsening lower extremity weakness, stiffness, and numbness, and Plaintiff performed

“emergency surgery” the next day. (Compl. ¶¶ 4, 6). The Insured signed an Assignment of

Benefits (“AOB”), which provided

        I hereby authorize Long Island Neuroscience Specialists to apply for benefits on
        my behalf for covered services rendered by them. I request that payment from my
        insurance company be made directly to Long Island Neuroscience Specialists. This
        authorization may be revoked by either me or my insurance company at any time
        in writing. I take responsibility for payment of any services rendered by Long
        Island Neuroscience Specialists.

(ECF No. 1-1, Ex. B). Plaintiff submitted a claim to BCBS seeking reimbursement for the cost of

the Insured’s surgery, which was $284,000. (Id. at ¶ 9). BCBS denied the claim, concluding that

Plaintiff is an out-of-network provider and the services did not constitute “emergency medical

care” or “urgent care.” (ECF No. 1-1, Ex. D). In accordance with BCBS procedure, Plaintiff

                                                  2
appealed through BCBS’s internal grievance review. (Id. at Ex. E). On December 6, 2012, BCBS

issued its final denial of coverage and on November 10, 2017, Plaintiff commenced this action.

(ECF Nos. 1, 14-5).

                                       LEGAL STANDARD

        A complaint must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to dismiss under Rule 12(b)(6),

“a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the Court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. at 678. In deciding a Rule 12(b)(6) motion, the Court must accept

the non-moving party’s factual allegations as true and draw all reasonable inferences in its favor.

ATSI Commc’ns, Inc. v. Shaar Fund, LTD., 493 F.3d 87, 98 (2d Cir. 2007). But the Court may

consider, in addition to the facts stated in the complaint, “any written instrument attached to the

complaint,” as well as “documents possessed by or known to the plaintiff and upon which it relied

in bringing the suit.” Id.

                                           DISCUSSION

   I.      Plaintiff’s Assignment of Benefits Under the NG Plan

        BCBS argues that due to the anti-assignment clause in the Insured’s benefit plan, Plaintiff

did not receive a valid assignment of claim from the Insured and therefore lacks standing to bring

this action. Plaintiff argues that the AOB signed by the Insured was valid because (1) the anti-

assignment clause is only applicable to a pre-loss assignment of the policy, not to a post-loss claim

such as the one here and (2) Plaintiff is the provider of the services that the plan is meant to cover.



                                                  3
In support of these arguments, Plaintiff cites various policy considerations and decisions from

courts around the country. (ECF No. 15 at 6-11).

         While the policy considerations cited by Plaintiff are compelling, the Second Circuit has

already reached this issue in McCulloch Orthopaedic Surgical Servs., PLLC v. Aetna Inc., 857

F.3d 141 (2d Cir. 2017). In that case, the court noted that “[a]bsent a valid assignment of a claim,

. . . non-enumerated parties lack statutory standing to bring suit under [ERISA] even if they have

a direct stake in the outcome of the litigation.” Id. at 148 (citing Conn. V. Physicians Health Srvs.

of Conn., Inc., 287 F.3d 110, 121 (2d Cir. 2002); Am. Psychiatric Ass’n v. Anthem Health Plans,

Inc., 821 F.3d 352, 361 (2d Cir. 2016)) (emphasis in original). Based on the plain language of the

anti-assignment provision, Plaintiff’s acceptance of an assignment was “ineffective—a legal

nullity.” Id. at 147. Accordingly, the Court finds that Plaintiff lacks standing to bring this ERISA

action and BCBS’s motion is granted.

   II.      The NG Plan’s Limitations Period

         While the Court need not determine the limitations issue, the Court will address it and the

related ERISA regulations. BCBS contends that even if Plaintiff had standing to bring an ERISA

action, the action is time-barred because Plaintiff did not file it until five years after the final

benefits determination, much later than the two-year period prescribed by the benefits plan.

Plaintiff argues that the Court should apply New York’s six-year breach of contract statute of

limitations instead because BCBS failed to comply with the ERISA regulations.

         The ERISA regulations provide that when a plan administrator denies a request for

benefits, it must set forth a “description of the plan’s review procedures and the time limits

applicable to such procedures, including a statement of the claimant’s right to bring a civil action.”

29 C.F.R. § 2560.503–1(g)(1)(iv).       The Insured received a final benefits determination on



                                                  4
December 6, 2012, which included a description of an optional independent external review

process, but not a description of the Insured’s right to bring a judicial action and the two-year time

limit for doing so. (ECF No. 14-5).

        The Second Circuit was faced with a similar issue in Heimeshoff v. Hartford Life & Acc.

Ins. Co., 496 F. App'x 129, 130–31 (2d Cir. 2012), aff'd, 571 U.S. 99, 134 (2013), where the parties

contractually agreed not only to the length of a limitations period, but also to its commencement.

The court held that the plan’s commencement period was enforceable because the “policy language

[was] unambiguous and it [did] not offend the statute to have the limitations period begin to run

before the claim accrues.” Id. When the appellant argued that she was entitled to equitable tolling

of her claim because Hartford did not disclose the time limits for filing a civil action in its denial

of benefits letters in accordance with ERISA, the court declined to address the issue because

“Appellant’s counsel conceded . . . that he had received a copy of the plan containing the

unambiguous limitations provision long before the three-year period for Appellant to bring the

claim had expired. Thus, Appellant is not entitled to equitable tolling.” Id. The Supreme Court

affirmed, reasoning that the Court “must give effect to the Plan’s limitations provision unless [it

determines] either that the period is unreasonably short, or that a ‘controlling statute’ prevents the

limitations provision from taking effect,” but it did not address Hartford’s failure to comply with

the ERISA regulations. Heimeshoff v. Hartford Life & Acc. Ins. Co., 571 U.S. 99, 109 (2013).

        Two years later, in the Third Circuit in Mirza v. Ins. Adm’r of Am., Inc., 800 F.3d 129,

130–31 (3d Cir. 2015), decided not to impose an ERISA plan’s limitations period, but not based

on equitable tolling principles, which the court reasoned were not at issue. There, the appellant

received a denial of benefits letter advising him of his right to judicial review, but the letter did not

mention the time limit for doing so. Id. After noting that the ERISA regulations require plan



                                                   5
administrators to inform claimants of plan-imposed deadlines for judicial review, it held that the

appropriate remedy for that regulation violation was to set aside the plan’s time limit, in that case

one year, and apply New Jersey’s six-year deadline for breach of contract claims instead. Id. In

doing so, the court reasoned, among other things, that “[o]ne of the purposes of 29 U.S.C. § 1133,

which is the statutory foundation for the regulations governing claims procedures, is to provide

claimants with adequate information to ensure effective judicial review. The disclosure of a

reduced time limitation in a denial letter ensures a fair opportunity to review by making it readily

apparent to a claimant that he or she may have only one year—or even much less than that—before

the courthouse doors close.” Id. at 136. The court further reasoned

       The ERISA plan at issue here is ninety-one pages. The one-year time limit is buried
       on page seventy-three of the plan. The August 12 letter denying Mirza’s final
       appeal is only five pages. Which is a claimant more likely to read—a ninety-one
       page description of the entire plan or a five-page letter that just denied thousands
       of dollars in requested benefits? . . . . While this [limitations period] was likely
       reasonable as a matter of contract law, the Department of labor obviously thought
       it important to make sure claimants were aware of these substantially reduced
       limitations periods. One very simple solution, which imposes a trivial burden on
       plan administrators, is to require them to inform claimants of deadlines for judicial
       review in the documents claimants are most likely actually read—adverse benefit
       determinations. Section 2560.503-1(g)(1)(iv) does just that.

Id. at 135-36. The court noted “[i]f we allowed plan administrators in these circumstances to

respond to untimely suits by arguing that claimants were either on notice of the contractual

deadline or otherwise failed to exercise reasonable diligence, plan administrators would have no

reason at all to comply with their obligation to include contractual time limits for judicial review

in benefit denial letters.” Id. at 137. The Court agrees and would apply that reasoning here.

                                         CONCLUSION

       Accordingly, because Plaintiff lacks standing to bring this ERISA action, the Defendant’s

motion to dismiss is granted with prejudice.



                                                 6
         SO ORDERED.
Dated:        Brooklyn, New York
              January 7, 2019

                                       /s/       ___
                                       I. Leo Glasser   U.S.D.J.




                                   7
